Citation Nr: 1539328	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-44 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to a right ankle disability and/or residuals of a traumatic brain injury (TBI). 

2. Entitlement to service connection for hypertension, to include as secondary to a right ankle disability.

3. Entitlement to service connection for a right hip disorder, to include as secondary to a right ankle disability. 

4. Entitlement to service connection for a left hip disorder, to include as secondary to a right ankle disability.

5. Entitlement to service connection for a right knee disorder, to include as secondary to a right ankle disability.

6. Entitlement to service connection for a left knee disorder, to include as secondary to a right ankle disability.

7. Entitlement to service connection for a left ankle disorder, to include as secondary to a right ankle disability.

8. Entitlement to service connection for depression, to include as secondary to a right ankle disability.

9. Entitlement to a higher initial rating in excess of 10 percent for a lumbar spine disorder. 

10. Entitlement to a higher initial rating in excess of 10 percent for a cervical spine disorder. 

11. Entitlement to a higher initial rating in excess of 40 percent for residuals of a TBI, including memory loss and lack of concentration. 

12. Entitlement to an increased rating in excess of 20 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for sleep apnea, to include as secondary to a right ankle disability and/or residuals of a TBI, the Veteran withdrew the issue from appellate consideration.

2. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for hypertension, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

3. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for a right hip disorder, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

4. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for a left hip disorder, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

5. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for a right knee disorder, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

6. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for a left knee disorder, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

7. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for a left ankle disorder, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

8. In August 2015, prior to the promulgation of a decision regarding the issue of service connection for depression, to include as secondary to a right ankle disability, the Veteran withdrew the issue from appellate consideration.

9. In August 2015, prior to the promulgation of a decision regarding the issue of a higher initial rating in excess of 10 percent for a lumbar spine disorder, the Veteran withdrew the issue from appellate consideration.

10. In August 2015, prior to the promulgation of a decision regarding the issue of a higher initial rating in excess of 10 percent for a cervical spine disorder, the Veteran withdrew the issue from appellate consideration.

11. In August 2015, prior to the promulgation of a decision regarding the issue of a higher initial rating in excess of 40 percent for residuals of a TBI, including memory loss and lack of concentration, the Veteran withdrew the issue from appellate consideration.

12. In August 2015, prior to the promulgation of a decision regarding the issue of an increased rating in excess of 20 percent for a right ankle disability, the Veteran withdrew the issue from appellate consideration.


CONCLUSIONS OF LAW

1. The appeal for service connection for sleep apnea, to include as secondary to a right ankle disability and/or residuals of a TBI, is withdrawn. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The appeal for service connection for hypertension, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The appeal for service connection for a right hip disorder, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. The appeal for service connection for a left hip disorder, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5. The appeal for service connection for a right knee disorder, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6. The appeal for service connection for a left knee disorder, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7. The appeal for service connection for a left ankle disorder, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8. The appeal for service connection for depression, to include as secondary to a right ankle disability, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9. The appeal for service connection for a higher initial rating in excess of 
10 percent for a lumbar spine disorder is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10. The appeal for service connection for a higher initial rating in excess of 
10 percent for a cervical spine disorder is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11. The appeal for service connection for a higher initial rating in excess of 
40 percent for residuals of a TBI, including memory loss and lack of concentration, is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

12. The appeal for service connection an increased rating in excess of 20 percent for a right ankle disability is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a written statement, submitted in August 2015, the Veteran withdrew the appeals regarding service connection for sleep apnea, hypertension, a right hip disorder, a left hip disorder, a right knee disorder, a left knee disorder, a left ankle disorder, and depression; higher initial ratings for a lumbar spine disorder, a cervical spine disorder, and residuals of a TBI; and an increased rating for a right ankle disability. 38 C.F.R. § 20.204. Accordingly, the appeals regarding those issues are dismissed.


ORDER

The issue of service connection for sleep apnea, to include as secondary to a right ankle disability and/or residuals of a TBI, is dismissed. 

The issue of service connection for hypertension, to include as secondary to a right ankle disability, is dismissed. 

The issue of service connection for a right hip disorder, to include as secondary to a right ankle disability, is dismissed. 

The issue of service connection for a left hip disorder, to include as secondary to a right ankle disability, is dismissed. 

The issue of service connection for a right knee disorder, to include as secondary to a right ankle disability, is dismissed. 

The issue of service connection for a left knee disorder, to include as secondary to a right ankle disability, is dismissed. 

The issue of service connection for a left ankle disorder, to include as secondary to a right ankle disability, is dismissed. 

The issue of service connection for depression, to include as secondary to a right ankle disability, is dismissed. 

The issue of a higher initial rating in excess of 10 percent for a lumbar spine disorder is dismissed. 

The issue of a higher initial rating in excess of 10 percent for a cervical spine disorder is dismissed. 

The issue of a higher initial rating in excess of 40 percent for residuals of a TBI, including memory loss and lack of concentration, is dismissed. 

The issue of an increased rating in excess of 20 percent for a right ankle disability is dismissed. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


